Citation Nr: 0830183	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-33 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

1.  Entitlement to an initial evaluation higher than 10 
percent for residual scar, status post appendectomy.

2.  Entitlement to an initial compensable evaluation for 
bilateral macula retinal drusen.

3.  Entitlement to an initial evaluation higher than 10 
percent for degenerative arthritis, lumbar spine.

4.  Entitlement to an initial evaluation higher than 10 
percent for status post repair of rupture of right Achilles 
tendon (claimed as right ankle).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 2003.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In March 2008, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the Board's offices in 
Washington, D.C.  A transcript of this hearing was prepared 
and associated with the claims folder.

The issues of entitlement to increased initial ratings for 
degenerative arthritis, lumbar spine, and right ankle 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

At his March 2008 hearing before the Board, the veteran 
withdrew his appeals concerning entitlement to increased 
initial ratings for residual scars, status post appendectomy, 
and bilateral macula retinal drusen.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issues of entitlement to increased initial ratings for 
residual scars, status post appendectomy, and bilateral 
macula retinal drusen have been met.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 
20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2007).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2007).

In October 2006, the veteran submitted a VA Form 9 perfecting 
his appeals as to the issues of entitlement to increased 
initial ratings for residual scars, status post appendectomy, 
and bilateral macula retinal drusen, as identified in the 
August 2006 statement of the case.

In March 2008, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  The transcript of the hearing shows that 
the appellant, through his representative, withdrew the 
appeal for the claims of entitlement to increased initial 
ratings for residual scars, status post appendectomy, and 
bilateral macula retinal drusen.  The oral statement, when 
transcribed, became a "writing."  Tomlin v. Brown, 5 Vet. 
App. 355 (1993).  Therefore, the Board finds that the appeal 
for the claims of entitlement to increased initial ratings 
for residual scars, status post appendectomy, and bilateral 
macula retinal drusen has been withdrawn.  38 C.F.R. 
§ 20.204.  The case is now ready for appellate review.

As the appellant has withdrawn his appeals as to the issues 
of entitlement to increased initial ratings for residual 
scars, status post appendectomy, and bilateral macula retinal 
drusen, there remain no allegations of errors of fact or law 
for appellate consideration concerning these issues.  The 
Board therefore has no jurisdiction to review the issues.

Accordingly, the issues of entitlement to increased initial 
ratings for residual scars, status post appendectomy, and 
bilateral macula retinal drusen are dismissed.


ORDER

The appeal concerning the issue of entitlement to an initial 
evaluation higher than 10 percent for residual scar, status 
post appendectomy is dismissed.

The appeal concerning the issue of entitlement to an initial 
compensable evaluation for bilateral macula retinal drusen is 
dismissed.


REMAND

A preliminary review of the file indicates that, following 
the December 2007 certification of this case to the Board, 
the appellant submitted additional evidence to the Board 
without an accompanying waiver of initial consideration by 
the RO.  Specifically, the Board received a compact disc from 
the Department of Radiology, Walter Reed Medical Army Center, 
containing magnetic resonance imaging (MRI) of the veteran's 
lumbar spine.  

When the Board receives pertinent evidence that was not 
initially considered by the RO, generally the evidence must 
be referred to the RO for review.  38 C.F.R. §§ 20.800, 
20.1304(c).  An exception is made if the veteran waives this 
procedural right or if the Board determines the requested 
benefit to which the evidence relates may be fully granted on 
appeal without such referral.  Id.  See also Disabled 
American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 
1339, 1346 (Fed. Cir. 2003).  The waiver must be in writing 
or, if a hearing on appeal is conducted, must be formally and 
clearly entered on the record orally at the time of the 
hearing.  Id.  Evidence is not pertinent if it does not 
relate to or have a bearing on the issue on appeal.  Id.

The additional evidence in question is pertinent because it 
concerns current treatment for the veteran's lumbar spine and 
may show a possible worsening of this condition.  The veteran 
has not waived his right to have this additional evidence 
initially considered by the RO.  The Board also does not have 
enough information to fully allow his claim at this point.  
Accordingly, a remand is required so the RO can initially 
consider this additional evidence.  

Additionally, because the Board does not have the medical 
expertise to interpret the full significance of the MRI 
findings and because the veteran has testified, during his 
March 2008 hearing, that he was scheduled for additional 
treatment in connection with his back complaints, to include 
possible surgery, a new VA examination and opinion would be 
useful in determining the current severity of degenerative 
arthritis, lumbar spine.  See 38 U.S.C.A. § 5103A; Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Moreover, the veteran testified that the severity of his 
service-connected lumbar spine and right ankle have increased 
in severity since he was last examined by VA.  He reported 
that he has to turn his foot to the side to run and walk and 
he experiences shooting pain that goes down his leg.  The 
record demonstrates that the veteran was last evaluated for 
his back and ankle disabilities in April 2005.  When it is 
asserted that the severity of a service-connected disability 
has increased since the most recent rating examination, an 
additional examination is appropriate.  See VAOPGCPREC 11-95 
(1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, 
another examination should be scheduled to determine whether 
the level of his lumbar spine and right ankle disabilities 
have increased since the April 2005 VA examination.  
38 C.F.R. § 3.159(c).

The veteran's March 2008 hearing testimony reflects that he 
was scheduled to undergo additional treatment later in March 
2008, to include MRI and evaluation.  Although the 
undersigned allowed an additional 30 days to give the veteran 
time to submit this additional evidence, only the compact 
disc containing the MRI has been submitted.  The additional 
treatment records, to include any evaluation report, must be 
obtained before deciding his appeal.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify any VA 
and/or private medical treatment he has 
received for lumbar spine and right ankle 
complaints since his discharge from 
active duty service in December 2003.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.

2.  After obtaining the identified 
medical records, to the extent available, 
the veteran should be afforded a VA 
examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected degenerative arthritis, lumbar 
spine, and right ankle disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should set 
forth all neurologic symptomatology 
associated with the veteran's service-
connected degenerative arthritis, lumbar 
spine.  In addition, the examiner should 
set forth all orthopedic symptomatology 
associated with the veteran's service-
connected degenerative arthritis, lumbar 
spine, and right ankle disabilities.

A)  The neurology examination should 
identify all neurological manifestations 
and symptomatology and offer an opinion 
as to whether the veteran has any 
separately ratable neurological 
disability (in addition to orthopedic 
disability) as a manifestation of the 
service-connected lumbar spine 
disability.

B)  The orthopedic examination should 
include range of motion testing of the 
thoracolumbar spine (expressed in 
degrees).  The examiner should also 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the lumbar 
spine.  If pain on motion is observed, 
the examiner should indicate the point at 
which pain begins.  In addition, the 
examiner should indicate whether, and to 
what extent, the veteran likely 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  
The examiner should also indicate whether 
there is any ankylosis of the spine and, 
if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.

C)  The examiner should render findings 
responsive to the criteria for rating 
intervertebral disc syndrome (IVDS) and 
specifically, comment as to the existence 
and frequency of any of the veteran's 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a 
physician and treatment by a physician).  
The examiner should specifically indicate 
the frequency of such incapacitating 
episodes over the previous 12 month 
period.

D)  With respect to the right ankle, the 
examiner should also provide an 
assessment as to whether the veteran's 
overall range of motion of the right 
ankle is best characterized as moderately 
or markedly limited, as well as comment 
as to whether there is any ankylosis of 
the right ankle, malunion of the os 
calcis or astagalus, or astragalectomy.

The examiner should indicate whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the right 
ankle.  If pain on motion is observed, 
the examiner should indicate the point at 
which pain begins.  In addition, the 
examiner should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.

The examiner should address any 
indication that the veteran's complaints 
of pain or other symptomatology is not in 
accord with physical findings on 
examination.

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.

3.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claim in light of the 
additional evidence, to include the MRI 
compact disc from the Department of 
Radiology, Walter Reed Medical Army 
Center.  Issue the veteran and his 
representative a SSOC and give them an 
opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


